Title: From John Adams to Benjamin Waterhouse, 10 September 1800
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy September 10. 1800

I have received and will communicate to the American Academy of Arts and Sciences, your Prospect of exterminating the Small Pox.
I have read this History of the Kine Pox with pleasure. Your Zeal and Industry to give these Experiments fair play in America deserve the thanks of all the Friends of science and Humanity.
To disarm the Small Pox of its contagion is an enterprize worthy of a Hercules in medicine.
With great / regard, I am, Dear sir your /  obliged Friend & humble / Sert

John Adams